The plaintiff, J.S., filed complaints against the defendants, N.A. and B.S., seeking harassment prevention orders pursuant to G. L. c. 258E.3 During a hearing on the complaints, the plaintiff stated that the defendants worked as managers at the plaintiff's place of employment. The plaintiff further testified that she was seeking harassment prevention orders against the defendants because they had done nothing in their capacity as her supervisors to stop instances of workplace harassment perpetrated against the plaintiff by unknown individuals. The plaintiff went on to state that the defendants had not physically assaulted her, nor had they threatened to physically assault her. The judge declined to issue harassment prevention orders against the defendants at the close of the plaintiff's case.
The failure of the defendants to prevent workplace harassment alone is insufficient to satisfy the definition of harassment set forth in G. L. c. 258E, § 1. The plaintiff's requests for harassment prevention orders were properly denied.
Orders denying relief under G. L. c. 258E affirmed.

Although these appeals were not consolidated, they present the identical issue and we choose to dispose of them in a single memorandum decision.